DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark D. Alleman (reg. no. 42,257) on March 23, 2022.
The application has been amended as follows: 
Claims 1 – 13 are amended and rewritten as follow.

1.         (Currently amended) A storage device storing instructions executable by one or more logic processors to cause the one or more logic processors to perform steps of: 
in memory; and


            ing a control parameter upper bound;
            ing a control parameter lower bound; and
ing a plurality of intermediate control parameter values within a control parameter range between the control parameter lower bound and the control parameter upper bound; and
ing an estimated minimum or an estimated maximum of the cost function using the stochastic simulation algorithm with the control parameter upper bound, the control parameter lower bound, and the plurality of intermediate control parameter values, wherein a plurality of copies of the cost function are simulated with a respective plurality of seed values.

2.         (Currently amended) The storage device of claim 1, wherein the stochastic simulation algorithm is a simulated annealing algorithm, a simulated quantum annealing algorithm, a parallel tempering algorithm, a diffusion Monte Carlo algorithm, a population annealing algorithm, or a sub-stochastic Monte Carlo algorithm.

3.         (Currently amended) The storage device of claim 2, wherein the control parameter is a temperature.

4.         (Currently amended) The storage device of claim 1, wherein the instructions cause the one or more logic processors 

storage device of claim 1, wherein the control parameter upper bound is a first control parameter value at which, for each variable of the plurality of variables, a respective transition probability of that variable during a timestep performed at the first control parameter value is greater than a first probability threshold.

6.         (Currently amended) The storage device of claim 5, wherein the control parameter lower bound is a second control parameter value at which, for one or more variables of the plurality of variables, the respective transition probabilities of the one or more variables during a timestep performed at the second control parameter value are each lower than a second probability threshold.

7.         (Currently amended) The storage device of claim 5, wherein the control parameter lower bound is a second control parameter value at which a sum of the respective transition probabilities of the plurality of variables during a timestep performed at the second control parameter value is lower than a total probability threshold.

8.         (Currently amended) The storage device of claim 1, wherein the instructions cause the one or more logic processors 
            defining a plurality of initial intermediate control parameter values within the control parameter range; and
            for each initial intermediate control parameter value:

                        if the transition probability is below a first transition probability threshold, adding an additional intermediate control parameter value between the initial intermediate control parameter value and the adjacent control parameter value.

9.         (Currently amended) The storage device of claim 8, wherein, if the transition probability is above a second transition probability threshold, the instructions cause the one or more logic processors 

10.       (Currently amended) The storage device of claim 8, wherein, if the transition probability is above a second transition probability threshold, the instructions cause the one or more logic processors 

11.       (Currently amended) The storage device of claim 1, wherein the instructions cause the one or more logic processors 
            estimate a diffusion speed between the control parameter upper bound and the control parameter lower bound; and


12.       (Currently amended) The storage device of claim 1, wherein the instructions cause the one or more logic processors 

13.       (Currently amended) The storage device of claim 1, wherein the instructions cause the one or more logic processors 

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a computing device comprising: storage device storing instructions executable by one or more logic processors to cause the one or more logic processors to perform steps of: 
storing a cost function of a plurality of variables in memory; and
for a stochastic simulation algorithm:
                        computing a control parameter upper bound;
                        computing a control parameter lower bound; and
                        computing a plurality of intermediate control parameter values within a control parameter range between the control parameter lower bound and the control parameter upper bound; and
            computing an estimated minimum or an estimated maximum of the cost function using the stochastic simulation algorithm with the control parameter upper bound, the control parameter lower bound, and the plurality of intermediate control parameter values, wherein a plurality of copies of the cost function are simulated with a respective plurality of seed values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827